Citation Nr: 0720000	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  06-24 849	)	DATE
	)


On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served in the U.S. Army Reserve.  His service 
included, among other things, a period of active duty for 
training from August 1970 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the RO which, in 
pertinent part, denied service connection for a left ankle 
disability.


FINDING OF FACT

In June 2007, the Board received a written communication from 
the veteran's representative stating that the veteran wished 
to withdraw his pending appeal; as of that date, the Board 
had not yet promulgated a final decision on the issue 
presented.


CONCLUSION OF LAW

The veteran's appeal has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing.  See 38 C.F.R. 
§ 20.204(b) (2006).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination(s) that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).



In the present case, the veteran's representative, by way of 
a written communication received at the Board in June 2007, 
stated that the veteran wished to withdraw the pending 
appeal.  As of that date, the Board had not yet promulgated a 
final decision on the issue presented.  Because the veteran's 
representative has clearly expressed a desire to terminate 
the appeal, because he has done so in writing, and because 
the Board had not yet promulgated a decision on the appeal at 
the time of the request for withdrawal, the legal 
requirements for a proper withdrawal have been satisfied.  
38 C.F.R. § 20.204 (2006).  Accordingly, further action by 
the Board on this appeal is not appropriate, and the appeal 
will be dismissed.  38 U.S.C.A. § 7105(d) (West 2002).


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


